Smith, J.
In this pro se appeal from the Small Claims Division of the Vermont District Court, Unit No. 6, Windham Circuit, the appellant, the plaintiff below, seeks reversal of a judgment entered for the defendant in an action brought by the plaintiff to recover a security deposit paid by the plaintiff to the defendant upon renting an apartment from her.
The court below conducted the proceedings under the provisions of D.C.C.R. 80.3(f) and (g). These rules provide for a summary hearing, based upon the limited monetary jurisdiction involved. However, in its report of the matter as heard, the court characterized the evidentiary burden on the plaintiff as “heavy” and rendered judgment against him on the basis of his failure to sustain that burden.
This is the substance of the plaintiff’s complaint here. He contends that he was required to meet a standard of proof above the burden of persuasion properly required in civil litigation. The record of the proceeding supports him. Minor as the matter may be, we have no choice but to reverse the judgment below and remand the action so that a new hearing *210and findings of fact can be made by the court below as based on the preponderating evidence.

Reversed and remanded.